Citation Nr: 1534254	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a lower back condition.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1980 to September 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.  

The Veteran has also submitted notices of disagreement (NODs) with claims denied by the RO in May 2013 and November 2014 rating decisions.  Her NODs have been acknowledged by the RO, and appropriate action appears to be pending.  See RO letters to the Veteran, dated January 26, 2015, and April 10, 2015.  Therefore, further action is not required by the Board at this time concerning these claims.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing at her RO; however, the record does not appear to contain evidence that the request was ever acknowledged.  In a March 2013 Statement in Support of Claim, she indicated that she desired "a personal hearing at the Regional Office in St. Petersburg"; however, in her April 2013 Substantive Appeal, signed and received by VA on the same day, she indicated that she did not desire a BVA hearing of any kind.  Taken together, these documents suggest that the Veteran desires a hearing before a DRO.  Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2014).

On remand, efforts should also be undertaken to ensure that the Veteran's complete service treatment records have been obtained, as well as all of her post-service treatment records as a dependent spouse.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain a complete copy of the Veteran's service treatment records, to include all clinical records, from her period of active duty from September 1980 to September 1984.

2.  Make arrangements to obtain a complete copy of the Veteran's post-service treatment records as a dependent spouse, dated from September 1984 forward, to include at Fort Irwin, CA; in Vicenza, Italy, at Fort Bragg, NC (Womack); and at Columbia and Fort Jackson, SC (Moncrief).

3.  Schedule the Veteran for a hearing before a DRO at her local RO.  

4.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





